PER CURIAM.
This appeal is from a judgment and an order denying a new trial. Respondent questions the sufficiency of appellant’s assignments of error.
[1] Appellant evidently has misread the rules governing appeals. These rules do not contemplate any change in form of assignments of error, hut merely contemplate that those assignments which raise germane questions shall be grouped and discussed together in the appellant’s brief. Appellant seems to have understood that the “specifications of error” were to be so grouped, and each group was to constitute an assignment of error, While the method followed was incorrect, yet the matters sought to be urged in this court are made apparent under the so-called “assignments,” through the specifications referred to therein. We therefore deem that there is sufficient to present the errors complained of.
[2] The printed record herein discloses that the trial court utterly disregarded rules 25-27 of the rules governing trial courts of record; and yet these rules, established, as they were, under the provisions of chapter 163, Laws 1919, are the law of this *60state, and binding, as such, upon the courts to which they apply. The workings of these rules, as evidenced 'by a comparison of the records filed in this court since their establishment with, those filed previous thereto, have fully demonstrated their value, in that they have almost entirely removed a heretofore fruitful source of error. We can but consider a willful disregard of such rules by a trial court misconduct resulting, in. a mistrial of any action wherein it shall occur. Furthermore, we regard it such a mistrial as to require this court, whenever it comes to our attention upon appeal, to grant a new trial therefor, and this regardless of whether a new trial has 'been sought upon that ground.
The judgment and order appealed from are reversed.
Me COY, J., not sitting.